Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 1 of 20 PageID# 1362




                          Exhibit 23
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 2 of 20 PageID# 1363
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 3 of 20 PageID# 1364
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 4 of 20 PageID# 1365
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 5 of 20 PageID# 1366
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 6 of 20 PageID# 1367
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 7 of 20 PageID# 1368
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 8 of 20 PageID# 1369
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 9 of 20 PageID# 1370
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 10 of 20 PageID# 1371
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 11 of 20 PageID# 1372
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 12 of 20 PageID# 1373
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 13 of 20 PageID# 1374
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 14 of 20 PageID# 1375
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 15 of 20 PageID# 1376
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 16 of 20 PageID# 1377
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 17 of 20 PageID# 1378
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 18 of 20 PageID# 1379
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 19 of 20 PageID# 1380
Case 3:19-cv-00813-REP Document 35-23 Filed 05/15/20 Page 20 of 20 PageID# 1381
